

Exhibit 10.1


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of June 17,
2011 by and between CHINA BIO-ENERGY CORP., a Delaware corporation (the
“Company”), and Ming Yi (the “Executive” and together with the Company, the
“Parties”).


WHEREAS, the Company desires to employ, and the Executive has agreed to supply
his service to the Company in the capacity of Chief Financial Officer, with
duties encompassing the operations of the Company and the Company’s
subsidiaries; and


WHEREAS, the Parties mutually intend to set forth herein the terms and
conditions of the Executive’s employment with the Company.


NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound, hereby mutually covenant and agree as follows:


 
1.
Employment and Term.



(a)           Employment.  Effective on the Effective Date (as hereinafter
defined), the Company hereby employs the Executive as Chief Financial Officer
and the Executive hereby accepts such employment with the Company, in each case
on and subject to the terms and conditions of this Agreement.


(b)           Term.  This Agreement shall be effective on June 17, 2011 (the
“Effective Date”).  Unless earlier terminated pursuant to the terms hereof, the
term of the Executive’s employment under this Agreement (the “Term”) shall be
for three (3) years commencing on the Effective Date and ending on June 17,
2014.  The Term may be extended only with the mutual agreement of the Company
and the Executive.


 
2.
Duties.



(a)           During the Term, the Executive shall serve as Chief Financial
Officer of the Company, reporting to the Chief Executive Officer of the Company
(the “Chief Executive Officer”), and shall perform duties consistent with the
position of a chief financial officer of a U.S. publicly-listed corporation with
operations in the People’s Republic of China.  Without limiting the generality
of the foregoing, the Executive shall, under the supervision and direction of
the Chief Executive Officer:


(i)           Serve and execute all applicable documents, filings and reports as
the principal accounting officer of the Company for purposes of the Company’s
filings with the U.S. Securities and Exchange Commission (the “SEC”) and, in
connection therewith, be responsible, in coordination with the Company’s
existing accounting personnel, for: (A) all accounting and financial reporting
and controls of the Company and its wholly-owned subsidiaries and (B) all
financial related disclosure controls of the Company and its wholly-owned
subsidiaries;


(ii)          Oversee all aspects of the Company’s annual audit, including
communications and interactions with the Company’s independent registered
accounting firm, the Board of Directors of the Company (the “Board”) or any
designated audit committee thereof, the Chief Executive Officer and the
Company’s outside legal counsel;

 
 

--------------------------------------------------------------------------------

 


(iii)         Oversee the preparation and filing the Company’s annual and
quarterly financial statements and related SEC reports (including the
Management’s Discussion and Analysis of Financial Condition and Results of
Operations contained therein) in conformance with all SEC rules and regulations
and generally accepting accounting principles (“GAAP”) of the United States of
America;


(iv)         Oversee the conversion of the Company’s financial statements from
Chinese GAAP to U.S. GAAP;


(v)          Work with the Company’s other accounting and finance personnel to
implement the finance function of the Company, including the preparation or
review of budgets, projections and financial analyses;


(vi)         Assist the Company in its communications with the SEC and all other
applicable regulatory authorities; and


(vii)        Assist the Chief Executive Officer in communications with the
investment community.


(b)           The Executive shall devote his entire business time and best
skills and efforts (reasonable sick leave and vacations as described below
excepted) to the performance of his duties under this Agreement.  The Executive
shall regularly (and no less frequently that weekly) report to the Chief
Executive Officer on all of his activities and shall maintain close and regular
contact with the Company’s accounting and finance personnel.


(c)           Executive further agrees that he will, without any additional
compensation thereof, serve in such executive officer capacities with respect to
the Company and any present or future subsidiaries and affiliated corporations
and divisions as may from time to time be reasonably designated by the Chief
Executive Officer or the Board.


 
3.
Base Salary.



(a)           For services performed by the Executive for the Company pursuant
to this Agreement, during the Term, the Company shall pay the Executive a base
salary (“Base Salary”) which shall initially be at the rate of RMB One Million
Eighty-Eight Thousand (RMB 1,088,000) per year, payable in equal monthly
installments.


(b)           Any compensation (including bonus) which may be paid to the
Executive under any additional compensation or incentive plan of the Company or
which may be otherwise authorized from time to time by the Board (or an
appropriate committee thereof) shall be in addition to the Base Salary to which
the Executive shall be entitled under this Agreement.


(c)           Vacation.  The Executive shall be entitled to vacation of a
maximum of 4 weeks per year upon prior notice to the Chief Executive Officer and
otherwise in accordance with the Company’s policies applicable to senior
executives.  The Executive will also be entitled to paid time off for all
holidays recognized by the Company and for sick days and personal days in
accordance with the Company’s policies.


(d)           Expense Reimbursement.  The Company shall pay or reimburse the
Executive, upon a proper accounting, for reasonable business expenses and
disbursements incurred by him in the course of the performance of his duties
under this Agreement in accordance with the normal policy of the Company for
senior executives.

 
 

--------------------------------------------------------------------------------

 


4.           Agreements of the Employee.  In order to induce the Company to
enter into this Agreement, the Executive hereby agrees as follows:


(a)           No Other Agreements.  Executive hereby represents and warrants to
the Company that the entry into of this Agreement by Executive and Executive’s
employment by the Company does not and will not conflict with, violate or
breach: (i) any agreement or instrument to which Executive is a party or is
otherwise bound, including any employment, non-competition, confidentiality or
similar agreement or (ii) any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any United States or Chinese court or
governmental body.


(b)           Confidentiality.


(i)           The Executive acknowledges that by virtue of his employment
hereunder he will have access to Confidential Information (as defined below) of
the Company and that the communication of such Confidential Information to third
parties could irreparably injure the business of the Company.  Accordingly, the
Executive agrees that, during the Term and following the termination of this
Agreement or Executive’s employment with the Company or any reason: (A) he will
treat and safeguard as strictly confidential and secret all Confidential
Information received by him at any time and (B) he will not disclose or reveal
any of the Confidential Information to any third party whatsoever or use the
Confidential Information except as required in the ordinary course of performing
duties hereunder and in no manner harmful to or competitive with the Company.


(ii)          For purposes of the Agreement, “Confidential Information” shall
include, but not be limited to, all non-public information of the Company or its
subsidiaries and affiliates that Executive may produce, obtain or otherwise
learn of during the Term or otherwise regarding, pertaining or relating to the
Company’s and its affiliates: (A) strategies, analysis, concepts, ideas, or
plans; (B) operating and manufacturing processes or techniques; (C) demographic,
trade area and competition related information; (D) prospective site locations;
(E) intellectual property, formulas, discoveries, know-how, improvements,
developments, drawings, designs, techniques, specifications, procedures and
methods; (F) machinery and devices; (G) forecasts and projections; (H) new
products, research data, reports or records; (I) marketing or business
development plans, strategies, analysis, concepts or ideas; (J) contracts,
agreements and arrangements; (K) financial information about or proprietary to
the Company, including, but not limited to, unpublished financial statements,
budgets, projections, and costs; (L) pricing; (M) personnel information; and (N)
any and all other trade secrets, trade dress, or proprietary information, and
all concepts or ideas in or reasonably related to the Company’s business.


(iii)           Upon termination of his employment with the Company, the
Executive shall return to the Company all documents, photographs, recorded or
memory devices, papers and other property relating to the Company, containing
Confidential Information, together with any copies thereof, and shall not retain
any copies (either hard copy or electronic) of any Confidential Information.


 
(c)
Assignment of Inventions and Moral Rights.



(i)           Executive hereby assigns and transfers to the Company, on a
perpetual, worldwide and royalty-free basis, Executive’s entire right, title and
interest in and to all Inventions.  As used in this agreement, the
term  “Inventions” shall mean all intellectual property, ideas, improvements,
designs, discoveries, developments, drawings, notes, documents, information
and/or materials, whether or not patentable and whether or not reduced to
practice, made or conceived by Executive (whether made solely by Executive or
jointly with others) which occur or are conceived during the period in which
Executive is employed by or performs services for the Company or result from any
task of any nature assigned to or undertaken by Executive or any work performed
by Executive for or on behalf of the Company or any of its affiliates.


 
 

--------------------------------------------------------------------------------

 


(ii)          Executive hereby irrevocably transfers and assigns to the Company
any and all Moral Rights that Executive may have in any Inventions.  Executive
also hereby forever waives and agrees never to assert against the Company, its
successors or licensees any and all Moral Rights which Executive may have in any
Inventions, even after termination of Executive’s employment with the
Company.  For purposes of this Agreement, the term “Moral Rights” means any
right to claim authorship of a work, any right to object to any distortion or
other modification of a work, and any similar right, existing under the law of
any country in the world, or under any treaty.


(d)           Records. All papers, books and records of every kind and
description relating to the business and affairs of the Company, or any of its
affiliates, whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company, and the Executive shall surrender the same to
the Company upon termination of this Agreement or otherwise at any time upon
request by the Chief Executive Officer of the Company.


(e)           Covenant against Competition.  In consideration of the Company’s
agreement to employ the Executive and enter into this Agreement, the Executive
agrees that during the period of Executive’s employment with the Company and
terminating twelve (12) months after the Date of Termination, Executive shall
not, directly or indirectly, either alone or in association with others, without
the prior written approval of the Company:


(i)           Engage in a Competing Business in the Territory (as those terms
are defined below), whether as a sole proprietor, partner, corporate officer,
employee, director, shareholder, consultant, agent, independent contractor,
trustee, or in any other manner by which Executive holds any beneficial interest
in a Competing Business, derives any income from any interest in a Competing
Business, or provides any service or assistance to a Competing
Business.  “Competing Business” shall mean any business that produces and
distributes bio-diesel products or otherwise engages in any business conducted
or under development by the Company at any time during the Term.  “Territory”
shall mean anywhere in the People’s Republic of China, including the Hong Kong
Special Administrative Region and the Macau Special Administrative Region;


(ii)          Contact or solicit, or direct or assist others to contact or
solicit, for the purpose of promoting any person’s or entity’s attempt to
compete with the Company or any of its affiliates, in any business carried on by
the Company or any of its affiliates during the period in which Executive was
employed by the Company, any customers, suppliers, independent contractors,
vendors, or other business associates of the Company or any of its affiliates
that were existing or identified prospective customers, suppliers, independent
contractors, vendors, or business associates during such period, or otherwise
interfere in any way in the relationships between the Company or any of its
affiliates and their customers, suppliers, independent contractors, vendors, and
business associates;


 
 

--------------------------------------------------------------------------------

 

(iii)         in any manner whatsoever, request, solicit, encourage or assist
any employee, officer or director of the Company to terminate their relationship
with the Company or any of its affiliates, or join with any of them before or
after the termination by any of them of any such relationship in any direct or
indirect capacity in any Competing Business; or


(iv)         seek or attempt to do any of the foregoing.


(f)           Disparaging Statements.  At all times during and after Executive’s
employment, Executive shall not either verbally, in writing, electronically or
otherwise: (i) make any derogatory or disparaging statements about the Company,
any of its affiliates, any of their respective officers, directors,
shareholders, employees and agents, or any of the Company’s current or past
customers or employees, or (ii) make any public statement or perform or do any
other act prejudicial or injurious to the reputation or goodwill of the Company
or any of its affiliates or otherwise interfere with the business of the Company
or any of its affiliates.


(g)           Enforcement.  The Executive acknowledges and agrees that the
covenants contained herein are reasonable, that valid consideration has been and
will be received therefor and that the agreements set forth herein are the
result of arms-length negotiations between the parties hereto.  The Executive
recognizes that the provisions of this Section 4 are vitally important to the
continuing welfare of the Company and its affiliates and that any violation of
this Section 4 could result in irreparable harm to the Company and its
affiliates for which money damages would constitute a totally inadequate
remedy.  Accordingly, in the event of any such violation by the Executive, the
Company and its affiliates, in addition to any other remedies they may have,
shall have the right to institute and maintain a proceeding to compel specific
performance thereof or to obtain an injunction or other equitable relief
restraining any action by the Executive in violation of this Section 4 without
posting any bond therefore or demonstrating actual damages, and Executive will
not claim as a defense thereto that the Company has an adequate remedy at law or
require the posting of bond therefor.  If any of the restrictions or activities
contained in this Section 4 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement the
parties hereto regard such restrictions as reasonable and compatible with their
respective rights.  Executive acknowledges that injunctive relief may be granted
immediately upon the commencement of any such action without notice to Executive
and in addition Company may recover monetary damages.


(h)           Separate Agreement.  The Parties further agree that the provisions
of this Section 4 are separate from and independent of the remainder of this
Agreement and this Section 4 is specifically enforceable by the Company
notwithstanding any claim made by Executive against the Company.  The terms of
this Section 5 shall survive termination of this Agreement.


(i)           Further Assurances. In connection with this Agreement, Employee
will execute, acknowledge and deliver to the Company or its nominee upon request
and at the Company’s expense all such documents, including applications for
patents and copyrights and assignments of all Inventions, patents and copyrights
to be issued therefore, as the Company may determine necessary or desirable to
apply for and obtain letters patent and copyrights on all Inventions in any and
all countries and/or to protect the interest of the Company or its nominee in
Inventions, patents and copyrights and to vest title thereto in the Company or
its nominee.


 
5.
Termination.



(a)           Obligations.  Unless earlier terminated in accordance with the
following provisions of this Section 5, the Company shall continue to employ the
Executive and the Executive shall remain employed by the Company during the
entire Term.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Death or Disability.  Except to the extent otherwise expressly
stated herein, including without limitation, as provided in Section 6(a) with
respect to certain post-Date of Termination payment obligations of the Company,
this Agreement shall terminate immediately as of the Date of Termination in the
event of the Executive’s death or in the event that the Executive becomes
disabled.  “Disability” shall mean the inability of Executive effectively to
substantially provide the services hereunder by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than three (3) months.  At any time and from time to time, upon
reasonable request therefor by the Company, the Executive shall submit to
reasonable medical examination(s) for the purpose of determining the existence,
nature and extent of any such disability.  The Company shall promptly give the
Executive written notice of any such determination of the Executive’s disability
and of the decision of the Company to terminate the Executive’s employment by
reason thereof.  In the event of disability, until the Date of Termination, the
Base Salary payable to the Executive shall be reduced dollar-for-dollar by the
amount of disability benefits, if any, paid to the Executive in accordance with
any disability policy or program of the Company or applicable law.


(c)           Notification of Discharge or Resignation.  In accordance with the
procedures hereinafter set forth: (i) the Company may discharge the Executive
from his employment hereunder (A) immediately for Cause or (B) for any other
reason or no reason on thirty (30) days prior written notice to the Executive,
and (ii) the Executive may voluntarily resign from his employment for any reason
or no reason on sixty (60) days prior written notice to the Company.  Any
discharge of the Executive by the Company or resignation by the Executive shall
be communicated by a Notice of Termination to the Executive (in the case of
discharge) or the Company (in the case of resignation).  For purposes of this
Agreement, a “Notice of Termination” means a written notice which: (i) indicates
the intention to terminate this Agreement and (ii) if the termination is by the
Company for Cause, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment.


(d)           Definitions.  For purposes of this Section 5 and for Section 6
hereof, the following capitalized terms shall have the meanings set forth below:


(i)           “Accrued Obligations” shall mean any fees and any reasonable and
necessary business expenses incurred by Executive in connection with his
services (less any applicable withholdings and deductions), all due and payable
to him through the Date of Termination.


(ii)          “Cause” shall mean (A) the Executive’s theft, unauthorized
appropriation or embezzlement of money or property of the Company; (B) the
Executive’s intentional perpetration, participation in or attempted perpetration
of fraud or other willful misconduct on the Company or its subsidiaries or
affiliates; (C) the Executive’s intentional and material failure to perform any
of his duties under this Agreement, after written notice specifically setting
forth the failure(s) and providing thirty (30) days to cure such
failure.  Notwithstanding the foregoing, after the Company in good faith has
sent two (2) such notices in the aggregate during the Term, the Company will no
longer be required to send notice and, upon the subsequent occurrence of any of
the omissions or commissions described in this Section 5(d)(ii) the Company then
may discharge Executive for “Cause”; (D) the Executive’s indictment for any
felony crime; (E) any conduct by the Executive of activities which are or have
the reasonable potential to be injurious to the Company or its reputation; (F)
the Executive’s use of illegal drugs or the excessive use of alcohol which
materially interferes with the performance of his obligations under this
Agreement, and continues after written warning; or (G) the Executive’s
commission of any willful or intentional act which materially injures the
reputation, business or any business relationship of the Company or its
employees.

 
 

--------------------------------------------------------------------------------

 
 
(iii)         “Date of Termination” shall mean: (A) in the event of a discharge
of the Executive by the Company for Cause, the date the Company validly delivers
a Notice of Termination, or any later date specified in such Notice of
Termination, as the case may be, (B) in the event of a discharge of the
Executive without Cause, the date which is thirty (30) days following the date
the Company validly delivers a Notice of Termination, or any later date
specified in such Notice of Termination, as the case may be; (C) in the event of
a resignation by the Executive, the date which is sixty (60) days following the
date the Executive validly delivers a Notice of Termination; (D) in the event of
the Executive’s death, the date of the Executive’s death, and (E) in the event
of termination of the Executive’s employment by reason of disability pursuant to
Section 6(a), the date the date the Company validly delivers a Notice of
Termination.


 
6.
Obligations of the Company and Executive Upon Termination.



(a)           Discharge for Cause, Death or Disability or Upon Resignation.  In
the event of: (i) a discharge of the Executive for Cause, (ii) a resignation by
the Executive or (iii) in the event this Agreement terminates pursuant to
Section 5(a) by reason of the death or disability of the Executive:


(i)           the Company shall pay all Accrued Obligations to the Executive, or
to his heirs or estate in the event of the Executive’s death, in a lump sum in
cash within thirty (30) days after the Date of Termination; and


(ii)          the Executive, or his beneficiary, heirs or estate in the event of
the Executive’s death, shall be entitled to receive all benefits accrued by him
as of the Date of Termination under all other qualified and nonqualified
retirement, pension, profit sharing and similar plans of the Company in such
manner and at such time as are provided under the terms of such plans and
arrangements; and


(iii)         all other obligations of the Company hereunder shall cease
forthwith and the Executive shall be entitled to no further compensation,
remuneration or other benefits from the Company.


 
(b)
Discharge without Cause. If the Executive is discharged other than for Cause:



(i)           the Company shall pay to the Executive all Accrued Obligations
within thirty (30) days after the Date of Termination;


(ii)          the Executive shall be entitled to receive all benefits accrued by
him as of the Date of Termination under all qualified and nonqualified
retirement, pension, profit sharing and similar plans of the Company in such
manner and at such time as are provided under the terms of such plans; and


(iii)         all other obligations of the Company hereunder shall cease
forthwith and the Executive shall be entitled to no further compensation,
remuneration or other benefits from the Company.


 
 

--------------------------------------------------------------------------------

 

7.           Indemnification.  The Company shall indemnify and hold the
Executive harmless to the fullest extent permitted by applicable law in
connection with any claim, action, suit, investigation or proceeding arising out
of or relating to performance by the Executive of services for, or action of the
Executive as an officer or employee of the Company, or of any other person or
enterprise at the request of the Company.  The Company shall also pay all
judgments, awards, settlement amounts and fines associated with the
foregoing.  Legal cost and expenses incurred in defending a claim, action, suit
or investigation or criminal proceeding shall be paid by the Company in a timely
manner in advance of the final disposition thereof upon the receipt by the
Company of an undertaking by or on behalf of the Executive to repay said amount
unless it shall ultimately be determined that the Executive is entitled to be
indemnified by the Company for such legal fees and related costs; provided,
however, that this arrangement shall not apply to: (i) a non-derivative action
commenced by the Company against the Executive or (ii) any matter attributable
to actions taken by Executive in bad faith, for purposes other than the best
interest of the Company or resulting from the Executive’s willful
misconduct.  The foregoing shall be in addition to any indemnification rights
the Executive may have by law, charter, by-law or otherwise.  Company shall have
the right to select counsel to defend the Executive, subject to Executive’s
approval, which approval shall not be unreasonably withheld.  If the Company
assumes responsibility for the defense of an action brought against the
Executive, the Executive: (i) may not agree to any settlement without the
Company’s prior written approval and (ii) will fully cooperate with the
Company’s efforts in defense of the matter.


8.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the heirs and representatives of the Executive and the successors
and assigns of the Company.


9.           Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile transmission (with receipt confirmed by
the sender’s transmitting device) in accordance with the contact information
provided below or such other contact information as the parties may have duly
provided by notice.


if to the Company:


China Bio-Energy Corp.
Pudong Building, 2nd Floor, Jiulong Avenue,
Longwen District
Zhangzhou City, Fujian Province
363000, China


With a copy to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, NY 10017
Attention: Barry I. Grossman, Esq.
Fax Number: (212) 370-7889


if to the Executive:


[         ]


or such other address as may be designated in writing hereafter, in the same
manner, by such Party.

 
 

--------------------------------------------------------------------------------

 
 
10.           Assignment.  This Agreement may be assigned by the Company to any
Affiliate engaged in the Business or to a purchaser of all or substantially all
of the assets of the Company.  No payment to be made hereunder shall be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
other charge.


11.           Execution in Counterparts. This Agreement may be executed in
several counterparts each of which shall be deemed an original by when taken
together shall constitute one and the same instrument, and each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.  This Agreement may be delivered by the Parties by facsimile or
other electronic transmission.


12.           Governing Law.  This Agreement shall be governed in all respects
and for all purposes by the internal laws of the State of New York without the
effect of the principles of conflicts of law.


13.           Severability.  If any provision of this Agreement shall be
adjudged by any court of competent jurisdiction to be invalid or unenforceable
for any reason, such judgment shall not affect, impair or invalidate the
remainder of this Agreement, which shall remain in full force and effect and the
parties will act in good faith to seek to amend this Agreement so as to render
the invalid or unenforceable provisions valid and enforceable while retaining
the original intent and meaning of such provision to the maximum extent
possible.


14.           Prior Understandings. This Agreement embodies the entire
understanding of the parties hereof, and supersedes all other oral or written
agreements or understandings between them regarding the subject matter
hereof.  No change, alteration or modification hereof may be made except by
writing, signed by each of the Parties.  The headings in this Agreement are for
convenience and reference only and shall not be construed as part of this
Agreement or to limit or otherwise affect the meaning hereof.


15.           Waivers.  No waiver of any provision of this Agreement will be
effective unless in writing and signed by the party to be charged therewith.  No
single waiver shall constitute a subsequent waiver of the same or any other
provision hereof.


16.           Interpretation.  This Agreement has been subject to negotiation by
the Parties with the assistance of counsel and shall not be interpreted by or
for either of them by reason of authorship.  All Section headings used in this
Agreement are for convenience of reference only and shall have no legal effect
in the interpretation of this Agreement.


17.           Amendment.   No amendment or modification of the terms of this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by Executive and the Company.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.



 
COMPANY
     
China Bio-Energy Corp.
     
By:
       
Name: Sanfu Huang
   
Title:  Chief Executive Officer
     
EXECUTIVE
           
Ming Yi



[Signature Page to Employment Agreement]


 
 

--------------------------------------------------------------------------------

 
